At the time this case was decided Mrs. Sarah Kaempfer, the appellee, was dead, and, therefore, the decree in her favor was without force or effect.
Jacob C. Kaempfer and Bertram M. Kaempfer, testamentary executors under the will of their mother Mrs. Sarah C. Kaempfer, have filed in this court a petition, together with a certified copy of the letters testamentary issued to the petitioners in the Surrogate's Court of Westchester County, New York, on February 14, 1938, as same appears in the record of the proceeding entitled "Succession of Sarah C. Kaempfer," No. 74359 of the docket of the First District Court, Parish of Caddo, Louisiana, in which petitioners inform the court of the death of their mother Mrs. Sarah C. Kaempfer prior to the entering of the decree in this case and pray for judgment herein nunc pro tunc, re-entering the decree as the judgment of this court, affirming the judgment of the court below.
It appearing from the allegations of the petition and the documents annexed thereto that Jacob C. Kaempfer and Bertram M. Kaempfer have been appointed and have qualified as the executors of the will of Mrs. Sarah C. Kaempfer, and that they have voluntarily made themselves parties to this appeal, and it further appearing that no objection to the granting of the prayer of the petition has been made by opposing counsel, on whom, as shown by the certificate of petitioners' counsel, a copy of the petition was timely served, *Page 841 
the following decree is re-instated and made the final judgment of this court:
"For the reasons assigned, the judgment herein appealed from is affirmed."